DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figs 5, 7, 9, and 11 are substantially black and it cannot be clearly determined which elements the reference characters are directed towards. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a cover defining a hole for the curved rod to extend through” of claim 6 and the elements of claims 11-15 (packaging, written instructions, windows, transparent packaging) must be shown or the feature(s) canceled from the claim(s). It is noted that the figures show a cover (26) having a hole (68) but no figure shows that the curved rod extends through the hole, instead the rotator plate (28) is shown to extend through the hole and a tube plug is attached to the rotator plate and tube plugs are inserted into the tube. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “stops” in the claims is not described in the specification. As best understood, the stops are the bosses described in the specification, however consistent terminology should be maintained to insure certainty in construing the claims in light of the specification.
The disclosure is objected to because of the following informalities: inconsistent terminology is used in reference to element “30”, it is called “tube plug,” “plug,” and  “insert plug” while the claims recite “inserts.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16 require “a first mounting assembly; a second mounting assembly.” The claims then recite “each of the first mounting assemblies.” It is unclear what is required and if the claim requires more than one first mounting assembly since the claim recites “each of the first mounting assemblies.” The claims fail to provide antecedent basis for a plurality of first mounting assemblies. As best understood, for purposes of examination, it is assumed that each of the first and second mounting assemblies include a stationary component and a rotational component as supported and shown in the disclosure and drawings. Dependent claims are rejected for depending from a rejected claim.
Claim 17 depends from itself (“the rotatable shower rod system of claim 17”). It is unclear what is required of claim 17. As best understood, for purposes of examination, it is assumed that claim 17 should depend from claim 16.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Connell (US 8,069,508).
Regarding claim 1, as best understood, O’Connell discloses a rotatable shower rod system comprising: 
a first mounting assembly (104); 
a second mounting assembly (104); 
a curved shower rod (102) extending between the first and second mounting assemblies (104) (Fig 1); and 
as best understood, each of the first and second mounting assemblies (104) including a stationary component (116) and a rotational component (118), the stationary component (116) including at least two stops (138, 140) outside of the rotational component and the rotational component including at least one radially extending arm (156) that is positioned to engage the at least two stops (138, 140) to prevent rotation of the rotational component.  
Regarding claim 3, O’Connell discloses a center boss to guide rotation between the stationary component (116) and the rotational component (118).  
Regarding claim 5, O’Connell discloses a support (wall) intermediate the stops (Fig 4b).  
Regarding claim 6, O’Connell discloses a cover (112) defining a hole for the curved rod (102) to extend through (Fig 11).  
Regarding claim 7, O’Connell discloses a pair of inserts (166) attached to the curved shower rod.  
Regarding claim 9, O’Connell discloses the inserts (166) include a portion coordinated with a position of the stops (Fig 10).  
Claims 1-3, 6-9, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tooley (WO 2012/072988).
Regarding claim 1, Tooley discloses a rotatable shower rod system comprising: 
a first mounting assembly (connected to 71, Fig 10); 
a second mounting assembly (connected to 72, Fig 10) ; 
a curved shower rod (74) extending between the first and second mounting assemblies; and 
as best understood, each of the first and second mounting assemblies including a stationary component (11) and a rotational component (12), the stationary component including at least two stops (first side of 18 and second side of 18; Fig 6, 7) outside of the rotational component and the rotational component including at least one radially extending arm (18’, 18”, Fig 5, 6) that is positioned to engage the at least two stops to prevent rotation of the rotational component.  
Regarding claim 2, wherein the curved shower rod comprises an outer tube and an inner tube and the outer and inner tubes are capable of moving relative to one another (Tooley: page 2, lines 31-35).  
Regarding claim 3, further comprising a center boss (Fig 1) to guide rotation between the stationary component and the rotational component.  
Regarding claim 6, further comprising a cover (50) defining a hole for the curved rod to extend through (Fig 1).  
Regarding claim 7, further comprising a pair of inserts (20) attached to the curved shower rod.  
Regarding claim 8, wherein the pair of inserts include a threaded hole (through which 22 passes).  
Regarding claim 9, wherein the inserts include a portion coordinated with a position of the stops (20 is connected to 12 and the position coordinates with the stops).  
Regarding claim 16, Tooley discloses a rotatable shower rod system comprising: a first mounting assembly; a second mounting assembly;  - 9 -Attorney Docket 9046-148978-USa curved shower rod (74) extending between the first and second mounting assemblies and having an outer tube and an inner tube capable of moving relative to one another (page 2, lines 31-35); and each of the first mounting assemblies including a stationary component and a rotational component.  
Regarding claim 17, wherein the first and second tubes telescope relative to one another.
Claims 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rotator Rod (YouTube Video “RotatorRod- What’s in the Box 2015”, hereinafter video 1).
Regarding claim 11, Rotator Rod’s video 1 discloses a rotatable shower rod assembly comprising:
a curved shower rod (two piece rod form a curved shower rod); 
a pair of mounting brackets (wall mounts connected to mounting ends of the rod) that provide two axes of rotation for the curved shower rod; 
an elongated tool (rod reacher) to rotate the curved shower rod when installed; and 
packaging (box) enclosing at least a portion of the curved shower rod, the pair of mounting brackets and the elongated tool.  
Regarding claim 13, Rotator Rod discloses comprising written instructions contained in the packaging (see video 0:30).  
Claims 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rotator Rod (YouTube Video “RotatorRod - Installing The Curved Shower Rod for Small Bathrooms”, hereinafter video 2).
Regarding claim 16, Rotator Rod’s video 2 discloses a first mounting assembly (left mounting assembly); a second mounting assembly (right mounting assembly);  - 9 -Attorney Docket 9046-148978-USa curved shower rod extending between the first and second mounting assemblies and having an outer tube and an inner tube capable of moving relative to one another (see video 0:17); and each of the first mounting assemblies including a stationary component (wall mount mounted to the wall) and a rotational component (component at an end of the rod coupled to the wall mount allowing for rotational movement of the rod).  
Regarding claim 17, Rotator Rod’s video 2 discloses wherein the first and second tubes telescope relative to one another (the second tube slides into the first tube and the movement is understood to be telescopic).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over O’Connell, as applied in claim 1 above, in view of Jeffery (US 5,031,257).
Regarding claim 4, O’Connell discloses that the stops are located on the stationary component. O’Connell fails to disclose that the stops are defined as mounting passages for fasteners. However, Jeffery discloses that it is known to form stops on a stationary component that are formed as mounting passages for fasteners (Fig  3). It would have been obvious to one having ordinary skill in the art at the time of effective filing to modify O’Connell and provide the stops as mounting passages for fasteners, as taught by Jeffery, since such technique is a known alternative for equivalently forming stops for rotation of a shower curtain rod.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tooley, as applied in claim 1 above, in view of Jeffery (US 5,031,257).
Regarding claim 4, Tooley discloses that the stops are located on the stationary component. Tooley fails to disclose that the stops are defined as mounting passages for fasteners. However, Jeffery discloses that it is known to form stops on a stationary component that are formed as mounting passages for fasteners (Fig  3). It would have been obvious to one having ordinary skill in the art at the time of effective filing to modify Tooley and provide the stops as mounting passages for fasteners, as taught by Jeffery, since such technique is a known alternative for equivalently forming stops for rotation of a shower curtain rod.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over O’Connell, as applied in claim 1 above, in view of Rotator Rod’s (YouTube Video “RotatorRod- What’s in the Box 2015”, hereinafter video 1).
Regarding claim 10, O’Connell discloses a rotatable shower rod but does not further disclose a tool. However, Rotator Rod’s video 1 (see video 0:44) discloses that that it is known for a rotatable shower rod to be further provided with a tool to rotate the curved shower rod. It  would have been obvious to one having ordinary skill in the art at the time of effective filing to provide a tool in order to facilitate rotation of the curved shower rod, as taught by Rotator Rod’s video 1.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tooley, as applied in claim 1 above, in view of Rotator Rod’s (YouTube Video “RotatorRod- What’s in the Box 2015”, hereinafter video 1).
Regarding claim 10, Tooley discloses a rotatable shower rod but does not further disclose a tool. However, Rotator Rod’s video 1 (see video 0:44) discloses that that it is known for a rotatable shower rod to be further provided with a tool to rotate the curved shower rod. It  would have been obvious to one having ordinary skill in the art at the time of effective filing to provide Tooley with a tool in order to facilitate rotation of the curved shower rod, as taught by Rotator Rod’s video 1.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rotator Rod (YouTube Video “RotatorRod- What’s in the Box 2015”, hereinafter video 1), as applied in claim 11 above, in view of Rotator Rod (YouTube Video “Troubleshooting Your Curved Shower Rod - Rotator Rod”, hereinafter video 3).
Regarding claim 12, Rotator Rod’s video 1 shows an unmarked box, however in Rotator Rod’s video 3, it is shown that the assembly is provided in a printed box comprises written instructions printed on the packaging. It would have been obvious at the time of effective filing that the unmarked box of video 1 be provided as the marked box with printed instructions as shown in video 3 to provide easy identification and assembly of the product.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rotator Rod (YouTube Video “RotatorRod- What’s in the Box 2015”, hereinafter video 1), as applied in claim 11 above, in view of Didehvar (US 7,987,814).
Regarding claims 14 and 15, although Rotator Rod’s video 1 discloses a packaging for the rotatable shower rod assembly, the packaging does not show to include windows such that the packaging is at least partially transparent. However, Didehvar discloses that it is known for packaging (34) to be formed of a transparent material which is understood to form a window. It would have been obvious to one having ordinary skill in the art at the time of effective filing to form the packaging with windows of transparent material since it is known to form packaging from such materials, as taught by Didehvar. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 7am-4:30pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Johnnie A. Shablack/Primary Examiner, Art Unit 3634